Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This non-final office action is in response to the application filed 4/12/2019.
Claims 1-21 are pending.  Claim 17 is cancelled. Claims 1, 11, and 21 are independent claims. 


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 5-8, 10-13, and 15-18, 20, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (20180240356) in further view of Jain (20130219374) in further view of Du (20170278421) 

Regarding claim 1, Singh teaches a computer-implemented method comprising: the job including a deliverable and a plurality of commands; (0003,0007, discloses receiving programming code submissions for programming assignments and Fig. 2B, depicts codes with commands and 0040, discloses functions) performing a correction procedure on the deliverable, (0006, discloses finding a closely related correct code submission and that is used to correct the incorrect code submission) wherein the correction procedure comprises, for each of the plurality of commands:  transforming a respective command into a structure of keywords, (0072, discloses replacing/renaming the variables from the incorrect submission to the names of variables in the correct submission and 0015,Fig. 3A, extracting the statements for each of the variables in the incorrect code submission and mapping the variables to code segments and Fig. 4A, ,0074, discloses after replacing the variables generating an abstract syntax tree and 0077, discloses nodes that represent a subpart of an entire expression in an abstract syntax tree. The examiner interprets the variables of the incorrect code are replaced with the name of variables from the correct code submission and the replaced names of variables are the keywords that are then represented in the abstract syntax tree.) the structure associated with a flow of execution, (0007, discloses determining correct flow representations and 0041-0042,  the structure including a plurality of nodes, (0088, Fig. 5A, depicts a plurality of nodes within an abstract syntax tree) the plurality of nodes including a root node and plurality of parent nodes, (Fig. 5A, 0088, discloses a root node and 0078, discloses children nodes which implies parent nodes) each parent node of the plurality of parent nodes having at least one child node, (Fig. 4A and 0084, discloses children nodes and 0077-0078, discloses each abstract syntax tree includes nodes that represent a sub-part of the entire expression (each parent node has a child node)) each parent node of the plurality of parent nodes including a keyword in the respective command; (Fig. 4A,0020,0075, discloses non-leaf nodes that include expressions and leaf nodes contain operators and 0067, discloses each node represents a construct in source code) traversing the structure according to the flow of execution, (0020, 0040-0041, discloses creating an abstract syntax tree that is associated with the incorrect flow representation and making a node by node comparison according to the correct flow representation) executing one or more keywords at one or more parent nodes of the plurality of parent nodes;  (0075, discloses non-leaf nodes that include expressions and 0044, discloses using the code correction code system tests each of the changes between the incorrect and correct code submission to cause the test cases to execute properly (output)) and determining an output of the respective command based on the execution of the one or more keywords at the one or more parent nodes of the plurality of parent nodes; (0072, discloses replacing the variables in the incorrect 
Singh fails to teach the commands being separate from the deliverable, each of the commands comprising executable code that is formatted for at least one of testing or grading the deliverable;
Jain teaches the commands being separate from the deliverable, each of the commands comprising executable code that is formatted for at least one of testing or grading the deliverable;  (0005, discloses evaluating a software program and generating an evaluation program including at least one or more test cases that are associated with the first identified attribute.  Each of the generated test cases is configured to be applied as one or more test inputs to a corresponding attributes in the submitted software program. The examiner interprets each of the test cases as a command to be executed to evaluate the submitted software program code that is separate from the commands (generated test cases))
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh to incorporate the teachings of Jain.  Doing so would allow the commands to be stored with the grading system and commands to be separate from the submitted software program such that multiple submitted software programs could be graded for multiple submitted program assignments.
SIngh and Jain fails to teach receiving a job from a plurality of priority queues, using the outputs of the plurality of commands to generate either a first display or a second display depending on whether the priority queue from which the job was received is associated with a first priority or a second priority; and using the outputs of the plurality of commands to generate either a first display or a second display depending on whether the priority queue from which the job was received is associated with a first priority or a second priority; wherein the method is performed by one or more computing devices.  
Du teaches receiving a job from a plurality of priority queues, (0028-0032, disclose prior to grading first checking the answers (output datasets) for validity prior to grading and another prior check for syntactic correctness prior to grading and 0053, discloses vulnerability checks for detecting virus, malware, etc. and 0029, discloses the grading system captures the errors regarding syntactic correctness prior to grading from the interpreter or complier running the code (received from compiler and interpreter) and 0039, discloses that a plurality of code processing engines can be activated on demand as needed to support grading of multiple users. and 0032, discloses grading the code and reporting the grades.  The examiner interprets the syntactic checks and validity checks (first priority) and the act of the deliverable being graded (second priority) as priority queues as a document must first complete each check before undergoing the final grading report being delivered. and 0040, discloses the grading engine 220 sends  using the outputs of the plurality of commands to generate either a first display or a second display depending on whether the priority queue from which the job was received is associated with a first priority or a second priority; (0029, 0066, discloses capturing errors from the interpreter or compiler by the grading system 130 running the code and to return the errors to the respective user device including compilation errors, debugging errors, runtime errors, etc. which is done prior to grading and 0053,0067, discloses pre-checking the answer for validity and a resulting dataset that failed will not be processed by the grading system and 0032, discloses executing the code in the instantiated environment, receiving output, performing a validity pre-check, and perform an approximate grading to the code and report the grades to the user device that submitted the program code. The examiner interprets that the grading has a second priority to the syntactic check and a report is generated that contains the grades and sent to the user device.) wherein the method is performed by one or more computing devices.  (0007, discloses a system and a processing device)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh and Jain to incorporate the teachings of Du.  Doing so would allow the determination of a deliverable to be tested appropriately according to the requirements of the assignment by automatically checking for both syntax and validity of the submitted coded assignment to provide feedback if the deliverable failed to compile and provide the deliverable to the grading system to be graded and provide feedback based on the results for each of the requirements of the assignment.

Regarding claim 2, Singh, Du, and Jain teaches the computer-implemented method of Claim 1. Singh teaches each of the plurality of commands in a correction system language and being executable for validating a check of a task associated with the deliverable. (0005, discloses a programming code submission that is completely accurate to complete a task that is used to correct the incorrect programming submission and 0007, discloses test cases used to correct the code)

Regarding claim 3, Singh, Du, and Jain teaches the computer-implemented method of Claim 1. 
Singh and Jain fails to teach further comprising: using identifiers to retrieve deliverables from a third party repository system; queueing each deliverable retrieved from the third party repository system into one of the plurality of priority queues.
Du teaches further comprising: using identifiers to retrieve deliverables from a third party repository system; (0031, discloses a code repository 150 that may include third-party repositories and 0060, discloses an identifier with the code stored in a repository) queueing each deliverable retrieved from the third party repository system into one of the plurality of priority queues.  (0228-0029, discloses checking outputs for the validity of the answers prior to grading and 0029, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh and Jain to incorporate the teachings of Du.  Doing so would allow the determination of a deliverable to be identified and to be placed into an appropriate queue allowing deliverables with a higher priority to be testing prior to lesser priority deliverables.

Regarding claim 5, Singh, Du, and Jain teaches the computer-implemented method of Claim 3. Singh and Jain fails to teach wherein deliverables for testing are queued in one or more queues of the plurality of priority queues that are of a first priority and deliverables for grading are queued in one or more queues of the plurality of priority queues that are of a second priority.
Du teaches wherein deliverables for testing are queued in one or more queues of the plurality of priority queues that are of a first priority and deliverables for grading are queued in one or more queues of the plurality of priority queues that are of a second priority. (0028-0030, discloses prior to grading running a validity check on the results and capturing syntactic errors form the interpreter and the compiler and 0053,0067, discloses pre-checking the answer for validity and a resulting dataset that failed will not be processed by the grading system The examiner 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh and Jain to incorporate the teachings of Du.  Doing so would allow deliverables with higher priority to be tested ahead of other deliverables with lower priorities allowing students to test their cases prior to an assignment deadline.

Regarding claim 6, Singh, Jain, and Du teaches the computer-implemented method of Claim 5. Singh and Du fails to teach wherein each of the deliverables for grading is automatically retrieved for queuing.
 Du teaches wherein each of the deliverables for grading is automatically retrieved for queuing. (0057, discloses the program is uploaded to a code repository and pushed to the grading engine)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh and Jain to incorporate the teachings of Du.  Doing so would automate the process of the testing and grading system allowing freedom of the user of having to retrieve the deliverables and manually add them to the system queue.

Regarding claim 7, Singh, Du, and Jain teaches the computer-implemented method of Claim 3.  Singh teaches further comprising receiving the outputs of the plurality of commands. (0007, discloses testing the code using test cases and determining if the code submissions correctly execute the tests)

Regarding claim 8, Singh, Du, and Jain teaches the computer-implemented method of Claim 1. Singh teaches further comprising parsing the respective command to extract each keyword in the respective command. (0069, discloses extracting for each of the statements for the variables in the correct and incorrect code submission.  The examiner interprets the variables as the keywords and one of ordinary skill in the art would recognize parsing is commonly known procedure in extracting content from content documents)

Regarding claim 10, Singh, Du, and Jain teaches the computer-implemented method of Claim 1. Singh and Jain fails to teach wherein the one or more keywords are executed in a container.
Du teaches wherein the one or more keywords are executed in a container.  (0029, discloses executing the code within a container.  One of ordinary skill in the art would recognize that variables can be named and used throughout the code and interpreted as keywords)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh and Jain to incorporate the teachings of Du.  Doing so limit the impact of malicious code such as infinite recursion of code if there is no stoppage of the flow of execution defined.

Regarding claim 11, Singh teaches the job including a deliverable and a plurality of commands; (0003,0007, discloses receiving programming code submissions for programming assignments and Fig. 2B, depicts codes with commands and 0040, discloses functions) performing a correction procedure on the deliverable, (0006, discloses finding a closely related correct code submission and that is used to correct the incorrect code submission) transforming a respective command into a structure of keywords, (0072, discloses replacing/renaming the variables from the incorrect submission to the names of variables in the correct submission and 0015,Fig. 3A, extracting the statements for each of the variables in the incorrect code submission and mapping the variables to code segments and Fig. 4A, ,0074, discloses after replacing the variables generating an abstract syntax tree and 0077, discloses nodes that represent a subpart of an entire expression in an abstract syntax tree. The examiner interprets the variables of the incorrect code are replaced with the name of variables from the correct code submission and the replaced names of variables are the keywords that are then represented in the abstract syntax tree.) the structure associated with a flow of execution, (0007, discloses determining correct flow representations and 0041-0042, discloses making a node by node comparison by comparing abstract syntax trees having matching flow representations and 0064, discloses a control flow structure and 0074, discloses the abstract syntax tree) the structure including a plurality of nodes, (0088, Fig. 5A, depicts a plurality of nodes  the plurality of nodes including a root node and plurality of parent nodes, (Fig. 5A, 0088, discloses a root node and 0078, discloses children nodes which implies parent nodes) each parent node of the plurality of parent nodes having at least one child node, (Fig. 4A and 0084, discloses children nodes and 0077-0078, discloses each abstract syntax tree includes nodes that represent a sub-part of the entire expression (each parent node has a child node)) each parent node of the plurality of parent nodes including a keyword in the respective command; (Fig. 4A,0020,0075, discloses non-leaf nodes that include expressions and leaf nodes contain operators and 0067, discloses each node represents a construct in source code) traversing the structure according to the flow of execution, (0020, 0040-0041, discloses creating an abstract syntax tree that is associated with the incorrect flow representation and making a node by node comparison according to the correct flow representation) executing one or more keywords at one or more parent nodes of the plurality of parent nodes;  (0075, discloses non-leaf nodes that include expressions and 0044, discloses using the code correction code system tests each of the changes between the incorrect and correct code submission to cause the test cases to execute properly (output)) determining an output of the respective command based on the execution of the one or more keywords at the one or more parent nodes of the plurality of parent nodes; (0072, discloses replacing the variables in the incorrect code with the names of the variables of the correct code (keywords) and 0044, discloses using the code correction code system tests each of the changes between the incorrect and correct code submission to cause the test cases to execute properly (output) and Figs. 4A-4E, 0079-0083, discloses matching the closest matching correct 
Singh fails to teach the commands being separate from the deliverable, each of the commands comprising executable code that is formatted for at least one of testing or grading the deliverable;
Jain teaches the commands being separate from the deliverable, each of the commands comprising executable code that is formatted for at least one of testing or grading the deliverable;  (0005, discloses evaluating a software program and generating an evaluation program including at least one or more test cases that are associated with the first identified attribute.  Each of the generated test cases is configured to be applied as one or more test inputs to a corresponding attributes in the submitted software program. The examiner interprets each of the test cases as a command to be executed to evaluate the submitted software program code that is separate from the commands (generated test cases))
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh and Du to incorporate the teachings of Jain.  Doing so would allow the commands to be stored with the grading system and commands to be separate from the submitted software program such that multiple submitted software programs could be graded for multiple submitted program assignments.
Singh and Jain fails to teach one or more non-transitory computer-readable storage media storing one or more instructions which, when executed by one or more computing devices, cause: receiving a job from a plurality of priority queues using the outputs of the plurality of commands to generate either a first display or a second display depending on whether the priority queue from which the job was received is associated with a first priority or a second priority; using the outputs of the plurality of commands to generate either a first display or a second display depending on whether the priority queue from which the job was received is associated with a first priority or a second priority; 
	Du teaches one or more non-transitory computer-readable storage media storing one or more instructions programmed for providing improvements in security breach detection which, when executed by one or more intermediary computing devices, cause: (0038,0053, discloses detection of viruses, malware)  receiving a job from a plurality of priority queues, (0028-0032, disclose prior to grading first checking the answers (output datasets) for validity prior to grading and another prior check for syntactic correctness prior to grading and 0053, discloses vulnerability checks for detecting virus, malware, etc. and 0029, discloses the grading system captures the errors regarding syntactic correctness prior to grading from the interpreter or complier running the code and 0039, discloses that a plurality of code processing engines can be activated on demand as needed to support grading of multiple users. And 0032, discloses grading the code and reporting the grades.  The examiner interprets the syntactic checks and validity checks (first priority) and the act of the deliverable being graded (second priority) as priority queues as a document must  using the outputs of the plurality of commands to generate either a first display or a second display depending on whether the priority queue from which the job was received is associated with a first priority or a second priority; (0029, 0066, discloses capturing errors from the interpreter or compiler by the grading system 130 running the code and to return the errors to the respective user device including compilation errors, debugging errors, runtime errors, etc. which is done prior to grading.  The examine interprets the priority of the syntactic check and validity check to have a first priority that is prior to be graded by the grading system and 0053,0067, discloses pre-checking the answer for validity and a resulting dataset that failed will not be processed by the grading system and 0032, discloses executing the code in the instantiated environment, receiving output, performing a validity pre-check, and perform an approximate grading to the code and report the grades to the user device that submitted the program code. The examiner interprets that the grading has a second priority to the syntactic check and a report is generated that contains the grades and sent to the user device.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh and Jain to incorporate the teachings of Du.  Doing so would allow the determination of a deliverable to be tested appropriately according to the requirements of the assignment by automatically checking for both syntax and validity of the submitted coded assignment to provide feedback if the deliverable failed to compile and provide the deliverable to the grading system to be graded and provide feedback based on the results for each of the requirements of the assignment.

Regarding claim 12, Singh, Du, and Jain teaches the non-transitory computer-readable storage media of Claim 11.  Singh teaches each of the plurality of commands being in a correction system language and being executable for validating a check of a task associated with the deliverable. (0005, discloses a programming code submission that is completely accurate to complete a task that is used to correct the incorrect programming submission and 0007, discloses test cases used to correct the code)

Regarding claim 13, Singh, Du, and Jain teaches the non-transitory computer-readable storage media of Claim 11. 
Singh and Jain fails to teach storing one or more further instructions which, when executed by the one or more intermediary computing devices, further cause:  using identifiers to retrieve deliverables from a third party repository system; queueing each deliverable retrieved from the third party repository system into one of the plurality of priority queues
Du teaches storing one or more further instructions which, when executed by the one or more intermediary computing devices, further cause; (0031,  queueing each deliverable retrieved from the third party repository system into one of the plurality of priority queues.  (0228-0029, discloses checking outputs for the validity of the answers prior to grading and 0029, discloses checking for syntactic correctness prior to grading and 0030, disclose receiving the code from a repository)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh and Jain to incorporate the teachings of Du.  Doing so would allow the determination of a deliverable to be identified and to be placed into an appropriate queue allowing deliverables with a higher priority to be testing prior to lesser priority deliverables.

Regarding claim 15, Singh, Du, and Jain teach the non-transitory computer-readable storage media of Claim 13.
Singh and Jain fails to teach wherein deliverables for testing are queued in one or more queues of the plurality of priority queues that are of a first priority and deliverables for grading are queued in one or more queues of the plurality of priority queues that are of a second priority.
Du teaches wherein deliverables for testing are queued in one or more queues of the plurality of priority queues that are of a first priority and deliverables for grading are queued in one or more queues of the plurality of priority queues that are of a second priority. (0028-0030, discloses prior to grading running a validity check on the results and capturing syntactic errors form the interpreter and the compiler and 0053,0067, discloses pre-checking the answer for validity and a resulting dataset that failed will not be processed by the grading system The examiner interprets that deliverables have a first priority of being checked for syntactic and validity prior to be checked for grading)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh and Jain to incorporate the teachings of Du.  Doing so would allow deliverables with higher priority to be tested ahead of other deliverables with lower priorities allowing students to test their cases prior to an assignment deadline.

Regarding claim 16, Singh, Du, and Jain fail to teach the non-transitory computer-readable storage media of Claim 15.
Singh and Jain fails to teach wherein each of the deliverables for grading is automatically retrieved for queuing.  
Du teaches wherein each of the deliverables for grading is automatically retrieved for queuing. (0057, discloses the program is uploaded to a code repository and pushed to the grading engine)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh and Jain to incorporate the teachings of Du.  Doing so would automate the process of the testing and grading system allowing freedom of the user of having to retrieve the deliverables and manually add them to the system queue.


Regarding claim 17, Singh, Du, and Jain teach the non-transitory computer-readable storage media of Claim 13.  Singh teaches storing one or more further instructions which, when executed by the one or more intermediary computing devices, further cause: receiving the outputs of the plurality of commands. Singh teaches further comprising receiving the outputs of the plurality of commands. (0007, discloses testing the code using test cases and determining if the code submissions correctly execute the tests)

Regarding claim 18, Singh, Du, and Jain teach the non-transitory computer-readable storage media of Claim 11. Singh teaches storing one or more further instructions which, when executed by the one or more intermediary computing devices, further cause:  parsing the respective command to extract each keyword in the respective command. (0069, discloses extracting for each of the statements for the variables in the correct and incorrect code submission.  The examiner interprets the variables as the keywords and one of ordinary skill in the art would recognize parsing is commonly known procedure in extracting content from content documents)

Regarding claim 20, Singh, Du, and Jain teach the non-transitory computer-readable storage media of Claim 11.
Singh and Jain fails to teach wherein the one or more keywords are executed in a container.  
Du teaches wherein the one or more keywords are executed in a container.  (0029, discloses executing the code within a container.  One of ordinary skill in the art would recognize that variables can be named and used throughout the code and interpreted as keywords)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh and Jain to incorporate the teachings of Du.  Doing so limit the impact of malicious code such as infinite recursion of code if there is no stoppage of the flow of execution defined.

Regarding claim 21, Singh teaches a computer-implemented method comprising: the computer program correction job including a set of computer program source code statements for evaluation, (0003,0007, discloses receiving programming code submissions for programming assignments and Fig. 2B, depicts codes with commands and 0040, discloses functions) performing a correction procedure on the set of computer program source code statements comprising, (0006, discloses finding a closely related correct code submission and that is used to correct the incorrect code submission), for each of the plurality of commands:  transforming a respective command into a structure of keywords, (0072, discloses  the structure associated with a flow of execution of a correct version of a computer program represented in the set of computer program source code statements,  (0007, discloses determining correct flow representations and 0041-0042, discloses making a node by node comparison of the incorrect submission by comparing abstract syntax trees having matching flow representations with the correct software code and 0064, discloses a control flow structure and 0074, discloses the abstract syntax tree) the structure including a plurality of nodes, (0088, Fig. 5A, depicts a plurality of nodes within an abstract syntax tree) the plurality of nodes including a root node and plurality of parent nodes, (Fig. 5A, 0088, discloses a root node and 0078, discloses children nodes which implies parent nodes) each parent node of the plurality of parent nodes having at least one child node, (Fig. 4A and 0084, discloses children nodes and 0077-0078, discloses each abstract syntax tree includes nodes that represent a sub-part of the entire expression (each parent node has a child node) each parent node of the plurality of parent nodes including a keyword in the respective command; (Fig. 4A,0020,0075,  traversing the structure according to the flow of execution, (0020, 0040-0041, discloses creating an abstract syntax tree that is associated with the incorrect flow representation and making a node by node comparison according to the correct flow representation) executing one or more keywords at one or more parent nodes of the plurality of parent nodes; (0075, discloses non-leaf nodes that include expressions and 0044, discloses using the code correction code system tests each of the changes between the incorrect and correct code submission to cause the test cases to execute properly (output)) determining an output of the respective command based on the execution of the one or more keywords at the one or more parent nodes of the plurality of parent nodes; (0072, discloses replacing the variables in the incorrect code with the names of the variables of the correct code (keywords) and 0044, discloses using the code correction code system tests each of the changes between the incorrect and correct code submission to cause the test cases to execute properly (output) and Figs. 4A-4E, 0079-0083, discloses matching the closest matching correct code and substituting the variables within each node.  The figures depict parent nodes within the abstract syntax trees of the incorrect and correct codes with variables (keywords transformed in the incorrect code to match the correct code) within the parent nodes that are then executed within the functions)
Singh fails to teach and a plurality of commands, the commands being separate from the deliverable, each of the commands comprising executable code that is formatted for at least one of testing or grading the deliverable;
Jain teaches and a plurality of commands, the commands being separate from the deliverable, each of the commands comprising executable code that is formatted for at least one of testing or grading the deliverable;  (0005, discloses evaluating a software program and generating an evaluation program including at least one or more test cases that are associated with the first identified attribute.  Each of the generated test cases is configured to be applied as one or more test inputs to a corresponding attributes in the submitted software program. The examiner interprets each of the test cases as a command to be executed to evaluate the submitted software program code that is separate from the commands (generated test cases))
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh to incorporate the teachings of Jain.  Doing so would allow the commands to be stored with the grading system and commands to be separate from the submitted software program such that multiple submitted software programs could be graded for multiple submitted program assignments.
SIngh and Jain fails to teach receiving a computer program correction job from a plurality of priority queues, using the outputs of the plurality of commands to generate either a first display or a second display depending on whether the priority queue from which the job was received is associated with a first priority or a second priority; using the outputs of the plurality of commands to generate either a first display or a second display depending on whether the priority queue from which the job was received is associated with a first priority or a second priority; wherein the method is performed by one or more computing devices.
	Du teaches receiving a computer program correction job from a plurality of priority queues, (0028-0032, disclose prior to grading first checking the answers (output datasets) for validity prior to grading and another prior check for syntactic correctness prior to grading and 0053, discloses vulnerability checks for detecting virus, malware, etc. and 0029, discloses the grading system captures the errors regarding syntactic correctness prior to grading from the interpreter or complier running the code and 0039, discloses that a plurality of code processing engines can be activated on demand as needed to support grading of multiple users. And 0032, discloses grading the code and reporting the grades.  The examiner interprets the syntactic checks and validity checks (first priority) and the act of the deliverable being graded (second priority) as priority queues as a document must first complete each check before undergoing a final grading report being delivered.  0040, discloses the grading engine 220 sends the program code to a code processing engine and 0029, discloses the job is sent to the interpreter or compiler (the code is sent and received from either the syntactic check or the code processing engine)) and using the outputs of the plurality of commands to generate either a first display or a second display depending on whether the priority queue from which the job was received is associated with a first priority or a second priority; (0029, 0066, discloses capturing errors from the interpreter or compiler by the grading system 130 running the code and to return the errors to the respective user device including compilation errors, debugging errors, runtime errors, etc. which is done prior to grading.  The examine interprets the priority of the syntactic check and validity check to have a first priority that is prior to be graded by the grading system and 0053,0067, discloses pre-checking the answer for validity and a resulting  using the outputs of the plurality of commands to generate either a first display or a second display depending on whether the priority queue from which the job was received is associated with a first priority or a second priority; (0038-0039, discloses that various methods, functions, and calculations can be performed in different orders or different times and the code correcting system generates a control flow representation in which the functions are to be executed) wherein the method is performed by one or more computing devices.(0007, discloses a system and a processing device)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh and Jain to incorporate the teachings of Du.  Doing so would allow the determination of a deliverable to be tested appropriately according to the requirements of the assignment by automatically checking for both syntax and validity of the submitted coded assignment to provide feedback if the deliverable failed to compile and provide the deliverable to the grading system to be graded and provide feedback based on the results for each of the requirements of the assignment.

Claims 4 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (20180240356) in further view of Du (20170278421) in further view of Jain (20130219374) in further view of Grillo (20150205600)

Regarding claim 4, Singh, Du, and Jain teaches the computer-implemented method of Claim 3. Singh, Du, and Jain fails to teach wherein each of the identifiers identifies a specific repository on the third party repository system, a specific directory in the specific repository, and a specific file.
Grillo teaches wherein each of the identifiers identifies a specific repository on the third party repository system, a specific directory in the specific repository, and a specific file. (0043, discloses including a directory identifier of a directory of a repository 107 and an identifier of the owner and the examiner notes that Du has disclosed a third party repository (0031))
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh, Du, and Jain to incorporate the teachings of Grillo.  Doing so would allow the system to locate the deliverable to be stored in a specific location and specified repository according to assignment requirements in order for the deliverable to be automatically retrieved and tested.

Regarding claim 14, Singh, Du, and Jain teach the non-transitory computer-readable storage media of Claim 13.
Sing and Du fail to teach wherein each of the identifiers identifies a specific repository on the third party repository system, a specific directory in the specific repository, and a specific file.
Grillo teaches wherein each of the identifiers identifies a specific repository on the third party repository system, a specific directory in the specific repository, and a specific file. (0043, discloses including a directory identifier of a directory of a repository 107 and an identifier of the owner and the examiner notes that Du has disclosed a third party repository (0031))
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh, Du, and Jain to incorporate the teachings of Grillo.  Doing so would allow the system to locate the deliverable to be stored in a specific location and specified repository according to assignment requirements in order for the deliverable to be automatically retrieved and tested.

Claims 9 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Singh (20180240356) in further view of Jain (20130219374) in further view of Du (20170278421) in further view of Okano (20100313004)

Regarding claim 9, Singh, Du, and Jain teaches the computer-implemented method of Claim 1.   Singh, Du, and Jain fail to teach further comprising stopping the flow of execution when one student error is raised.
Okano teaches further comprising stopping the flow of execution when one student error is raised. (0027, stopping executing when an error occurs. Further Singh disclose student submitted codes)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh, Du, and Jain to incorporate the teachings of Okano.  Doing so limit the impact of malicious code such as infinite recursion of code if there is no stoppage of the flow of execution defined.

Regarding claim 19, Singh, Du, and Jain teach the non-transitory computer-readable storage media of Claim 11
Singh, Du, and Jain fail to teach storing one or more further instructions which, when executed by the one or more intermediary computing devices, further cause:  stopping the flow of execution when one student error is raised.
Okano teaches storing one or more further instructions which, when executed by the one or more intermediary computing devices, further cause:  stopping the flow of execution when one student error is raised. (0027, stopping executing when an error occurs. Further Singh and Du disclose student submitted codes)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Singh, Du, and Jain to incorporate the teachings of Okano.  Doing so limit the impact of malicious code such as infinite recursion of code if there is no stoppage of the flow of execution defined.

Response to Arguments


Applicant’s arguments, see Remarks, filed 9/7/2021, with respect to the rejection(s) of claim(s) 1-21 under Singh and Du have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Singh in further view of Jain in view of Du.  See detailed rejection above.

The applicant’s first argument (pages 8-11) regarding independent claims (Singh) is the applied references could not have been obviously combined to obtain “the job including deliverable and a plurality of commands”  Singh discloses (0006, discloses receiving an incorrect code submission and 0038-0040, a code assignment 

The applicant’s second argument (pages 8-11) regarding independent claims (Singh) is the applied references could not have been obviously taught: “wherein the correction procedure comprises, for each of the plurality of commands:  transforming a respective command into a structure of keywords“  Singh discloses:  (Fig. 2A, depicts code segments containing variables charx, char0, last0 used in functions such as Console.Write(charX) (command) and Figs 4A, 4B, depicts expressions used in commands containing variables and 0038, discloses functions that contain variables where names of variables may differ for each submitted individual code. The examiner interprets the names of the variables in the correct code submission are keywords that are used to rename the variables in the commands in the incorrect code submission to perform the commands of the submitted code segments and 0056-0057, discloses variables such as charx, char0, last char. and 0072, discloses replacing/renaming the variables from the incorrect submission to the names of variables from the correct submission and 0010,  0015, Fig. 3A, extracting the statements for each of the variables in the incorrect code submission and mapping the variables to code segments and Fig. 3A, discloses variables from different code segments that are mapped to one another.  The examiner interprets that incorrect code submitted code segments with functions with expressions containing variables are 


The applicant’s third  argument (pages 8-11) regarding independent claims (Singh) is the applied references could not have been obviously combined to obtain 
“determining an output of the respective command based on the execution of the one or more keywords at the one or more parent nodes of the plurality of parent nodes” Singh teaches: (Fig. 2A, depicts code segments containing variables charx, char0, last0 used in functions such as Console.Write(charX) (command) and Figs 4A, 4B, depicts expressions used in commands containing variables and 0038, discloses functions that contain variables where names of variables may differ for each submitted individual code. The examiner interprets the names of the variables in the correct code submission are keywords that are used to rename the variables in the commands in the incorrect code submission to perform the commands of the submitted code segments and Fig. 3D, depicts and output of a variable (lastchar) equaling zero and executing a function console.write(X) that results in an output of lastChar equaling zero.  The examiner interprets that incorrect code submitted code segments with functions with expressions containing variables are replaced with variables from correct code segments from the functions (commands) containing the variables.) and Fig. 4D, 450 depicts a tree with parent nodes and 0079, discloses comparing nodes (parent and children nodes)  and 0077, discloses that the abstract syntax tree contains a node representing sub-parts of the expressions containing the variables (keywords) within the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday; 08:00a.m.-05.00 p.m. EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144